DETAILED ACTION
The amendment filed March 2, 2021 has been entered.
Claims 25-39 are pending, and claims 25-34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Objections
Claim 35 is objected to because of the following informalities:
the recitation “plurality plates” in claim 35, line 2 should read -- plurality of plates --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (7,311,760) in view of Esformes et al (4,984,626) and Gonjo et al (7,585,355).
	Matsumura et al discloses a humidifier (Figure 1), comprising:
	a plurality of plates 13, 14 arranged in a stack 1, each of said plates 13, 14 defining a plurality of fluid channels 22 in the form of gas flow passages for either a first gas stream or a second gas stream;

	wherein said plurality of plates 13, 14 and said plurality of water permeable membranes 12 are co-operatively stacked together such that:
gas flow passages for said first gas stream alternate with gas flow passages for said second gas stream throughout said stack 1, with a water permeable membrane 12 
separates one of the gas flow passages for the first gas stream from one of the gas flow passages for the second gas stream; and
	wherein the gas flow passages for at least one of said first gas stream and said second gas stream further comprise performance enhancement features (column 11, lines 56-58) within the one of said first and second gas streams; and
a flow field defined in a central portion (Figure 4, middle) of the plate 13, 14, and 
a plurality of support structures 24a-24g located within the flow field, the sidewall of one support structure 24a-24g being spaced apart from the sidewall of the adjacent support structure 24a-24g so as to define the flow passages 22 therebetween, the flow passages forming said gas flow passages for either said first gas stream or said second gas stream; 	
	but does not disclose the performance enhancement features in the form of mass transfer enhancement features that protrude out of the surfaces of the gas flow passages, the mass transfer enhancement features having a pair of sharp leading edges generally directed towards incoming flow for forming vortices within the one of said first and second gas streams, nor
the flow field having an open top along the top of the plate and an open bottom along the bottom of the plate; and

Esformes et al (Figures 2-4) discloses a performance enhancement feature 40 comprising:
a gas flow passage defined between first and second spaced apart walls 12 (Figure 4),
the performance enhancement feature 40 protruding out of the surface of the gas flow passage (Figure 4) and having a pair of sharp leading edges (Figures 2-3) generally directed towards incoming flow A for the purpose of forming vortices to improve heat transfer efficiency. 
	Gonjo et al discloses a humidifier (Figure 1), comprising:
	a plurality plates 16, 17 arranged in a stack 1, each of said plates 16, 17 defining a plurality of fluid channels 30 in the form of gas flow passages for either a first gas stream or a second gas stream;
	a plurality of water permeable membranes 15, wherein one of said membranes 15 is provided between each pair of adjacent plates 16, 17 in said stack 1, and is sealed to said pair of adjacent plates 16, 17;
	wherein said plates are stacked such that gas flow passages for said first gas stream alternate with gas flow passages for said second gas stream throughout said stack, and such that each of the water permeable membranes separates one of the gas flow passages for the first gas stream from one of the gas flow passages for the second gas stream; 
	a pair of manifolds 37, 38 for said first gas stream, and a pair of manifolds 35, 36 for said second gas stream; and
a flow field defined in a central portion of the plate 16, 17, the flow field having an open top along the top of the plate 16, 17 and an open bottom along the bottom of the plate 16, 17 (Figure 9); and

for the purpose of increasing the humidifier efficiency.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Matsumura et al the performance enhancement feature protruding out of the surface of the gas flow passage and having a pair of sharp leading edges generally directed towards incoming flow for the purpose of forming vortices to improve heat transfer efficiency as recognized by Esformes et al, and employ in Matsumura et al the flow field having an open top along the top of the plate and an open bottom along the bottom of the plate; and  the plurality of support structures extending between the top and bottom of the plate for the purpose of increasing the humidifier efficiency as recognized by Gonjo et al.  Further, it would have been obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007)
	Regarding claim 36, Figure 3 of Esformes et al discloses the mass transfer enhancement features 40 are triangular-shaped having a tip 43 and a base 42, the tip 43 being oriented generally upstream from the based and directed towards the incoming gas flow A.
	Regarding claim 37, Matsumura et al discloses a pair of manifolds 42, 43 for said first gas stream, and a pair of manifolds 27, 28 for said second gas stream, wherein a first pair of said manifolds 42, 43 is in flow communication with a first plurality of said plates 14 defining said gas flow passages for said first gas stream, and wherein a second pair of said manifolds 27, 28 is 
Regarding claim 38, Figure 9 of Gonjo et al discloses the plurality of support structures 26 each comprise a pair of sidewalls, the sidewalls of one support structure 26 being interconnected to the adjacent support structure 26 by web portions 25, the flow passages being defined by said sidewalls and said web portions 25.  Additionally, it would have been obvious to one of ordinary skill in the art to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).  In this instance, there are only three possibilities to locate the mass transfer enhancement features 40 as taught by Esformes et al: a) on sidewall; b) on the web portion or c) on both the sidewall and web portion.  Therefore, it would have been obvious to one of ordinary skill in the art to employ the mass transfer enhancement features on at least one of the sidewall 26 and web portion 25 as taught by Gonjo et al to achieve a desired heat transfer efficiency.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (7,311,760) in view of Esformes et al (4,984,626) and Gonjo et al (7,585,355) as applied to claim(s) 35-38 above, and further in view of Usui et al (2006/0048921).
	The combined teachings of Matsumura et al, Esformes et al and Gonjo et al lacks the mass transfer enhancement features being formed in inserts that are positioned on or affixed to the surfaces of said flow passages 22.
Usui et al (Figures 1A and 9) discloses a tubular member 1 comprising
a fluid channel having first and second spaced apart walls (i.e. upper and lower walls) defining a plurality of first fluid flow passages 3 (3c in Figure 9); and
tip; a base; and a pair of sharp leading edges diverging from the tip and interconnecting the tip to the base, the performance enhancement feature protruding out of the plane of the insert 2d such that the tip is oriented generally upstream from the base for the purpose of ease of manufacture and assembly.


    PNG
    media_image1.png
    703
    826
    media_image1.png
    Greyscale

	
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Matsumura et al, Esformes et al and Gonjo et al a planar insert including the performance enhancement features for the purpose of ease of manufacture and assembly as recognized by Usui et al.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.  No further comments are deemed necessary at this time.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763